                  Case 2:21-cv-00604 Document 3 Filed 01/22/21 Page 1 of 3 Page ID #:98


            1    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            2    LAUREN M. BLAS, SBN 296823
                    lblas@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MEGAN COONEY, SBN 295174
                    mcooney@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            8    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            9    Facsimile: 949.451.4220
          10     Attorneys for Defendant
                 AMAZON.COM SERVICES LLC
          11
                                      UNITED STATES DISTRICT COURT
          12
                                     CENTRAL DISTRICT OF CALIFORNIA
          13
                 ANDREW GARCIA, an individual,           CASE NO. 2:21-cv-00604
          14
                                  Plaintiff,             CORPORATE DISCLOSURE
          15                                             STATEMENT OF DEFENDANT
                      v.                                 AMAZON.COM SERVICES LLC
          16
                 AMAZON.COM SERVICES LLC
          17     DBA AMAZON FLEX, a California
                 Limited Liability Company; MICHAEL
          18     D. DEAL, an individual; and DOES 1
                 through 20, inclusive,
          19
                                  Defendant.
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                  Case 2:21-cv-00604 Document 3 Filed 01/22/21 Page 2 of 3 Page ID #:99


            1          Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record
            2    for Defendant Amazon.com Services LLC:
            3          Amazon states that Amazon.com Services LLC is wholly owned by
            4    Amazon.com, Inc. No publicly held corporation owns 10 percent or more of the stock
            5    of Amazon.com, Inc.
            6
            7    Dated: January 22, 2021
            8                                          MICHAEL HOLECEK
                                                       LAUREN M. BLAS
            9                                          MEGAN COONEY
                                                       GIBSON, DUNN & CRUTCHER LLP
          10
          11
                                                       By: /s/ Michael Holecek
          12                                                           Michael Holecek
          13                                           Attorneys for Defendants
                                                       AMAZON.COM SERVICES LLC
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                           2
                  Case 2:21-cv-00604 Document 3 Filed 01/22/21 Page 3 of 3 Page ID #:100


            1                                      PROOF OF SERVICE
            2             I, Cynthia Martinez, declare as follows:
            3           I am employed in the County of Orange, State of California, I am over the age of
                 eighteen years and am not a party to this action; my business address is 3161 Michelson
            4    Drive, Irvine, CA 92612-4412, in said County and State. On January 22, 2021, I served
                 the following document(s):
            5
                          CORPORATE DISCLOSURE STATEMENT OF DEFENDANT
            6             AMAZON.COM SERVICES LLC
            7    on the parties stated below, by the following means of service:
            8              Gavril T. Gabriel, Esq.                   Attorney for Plaintiff
                           The Law Offices of Gavril T. Gabriel
            9              8255 Firestone Blvd., Suite 209
                           Downey, CA 90241
          10               Tel 562.758.8210
                           Fax 562.758.8219
          11               E-Mail GGabriel@GTGLaw.org
          12       BY OVERNIGHT DELIVERY: On the above-mentioned date, I caused the
                    documents to be placed in an envelope or package provided by an overnight
          13        delivery carrier and addressed to the persons at the addresses shown above. The
                    package was placed for collection and overnight delivery at an office or a
          14        regularly utilized drop box of the overnight delivery carrier with delivery fees
                    paid or provided for.
          15
                   (FEDERAL) I declare under penalty of perjury that the foregoing is true and
          16                  correct.
          17
                          Executed on January 22, 2021.
          18
          19
          20                                                           Cynthia Martinez
          21
                 104390057.1
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
